Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 09/05/2022 has been entered.
Applicant’s amendments to the Drawings have rendered the prior objection to Figures 8A - 8d as moot; therefore, the prior objection to drawings has been withdrawn.  
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 12, and 20 recite methods of organizing human activity because the claims recite providing land siting information based on analysis of parcels.  This is an example of marketing or sales activities or behaviors as well as business relations. Both of these depictions fall into the grouping of commercial or legal interactions. The claims further recite managing personal behavior as they recite filtering content; thus, they depict managing personal behavior or relationships or interactions between people.  
Furthermore, the claims recite a mental process of collecting parcel information, analyzing that information, and then transmitting (displaying) the results of that analysis.  This can be described as a mental process, which is also a grouping of abstract ideas.

Claim 1, which is representative of claims 12 and 20, defines the abstract idea by the elements of:
receiving a land parcel request, within a requested region, to provide requirements for land development siting indicating one or more requested proximity factors;
determining, at least one primary site selection having a size below a requested sizing threshold based on information received, including land parcel data defining a plurality of land parcels and energy data defining a plurality of energy infrastructures;
activating, a request for one or more secondary site selections to fulfill the primary site selection sizing requirement;
automatically determining, geospatial data representing one or more secondary land parcels in the requested region that can be combined with the primary site selection based on an objective score associated with features of the plurality of land parcels based on at least one of a land parcel size, type, slope, or proximity;
stitching, a new site selection which includes the at least one primary site selection and at least one of the one or more secondary site selections, wherein the new site selection matches a requested size and satisfies the requirements for land development; and,
transmitting, response data representing the new site selection.
These claims describe steps for providing land siting information based on analysis of parcels. The claims also describe actions that can practically be performed in the human mind, even if they are claimed as being performed on a computer. Therefore, these claims fall into the certain method of organizing human activity and mental process groupings of abstract ideas identified by the Examiner.

These judicial exceptions are not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concept of providing land siting information based on analysis of parcels in a computer environment.  The only additional elements of the claims describe: a system comprising one or more processors; a GIS system; and, a computer program product comprising at least one non-transitory computer-readable medium including one or more instructions.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the providing of land siting information and analysis of parcels method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. See MPEP 2106.05(f).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, above, the claim as a whole merely describes how to generally “apply” the concept of providing land siting information based on analysis of parcels in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Dependent claims 2 – 7 and 13 – 18 contain further recitations to the same abstract ideas found in claims 1 and 12, above. Further recitations to proximity factors and distances are all core facets of the information about the parcels to be analyzed. Scoring and a level of importance of these factors are the human subjective aspects that further define the human interactions as well the mental process invoked. The recitation to geospatial relates to data that has a geographic component to it, such as a city or even a zip code. Thus, this recitation is further refinement of data that is analyzed, and can be expressed via a mental process, by a human, not necessarily requiring a computer. For example, a human can have a general understanding of land zoning within certain city limits. Furthermore, these claims only require computer-implementation, and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).

Dependent claims 8 – 11 and 19 contain further recitations to the same abstract ideas found in claims 1 and 12, above. Further recitations to an overlay and energy infrastructure, and land parcel size and scope, relate to data that is stored within the GIS and/or other databases; i.e., it is more of the information to be analyzed. The analysis further requires the mental process of scoring these parcels. Therefore, they contain refinements to the same abstract ideas requiring only computer-implementation, and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).

Therefore, for the reasons set forth above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.  Applicant’s arguments, beginning on page 11, discuss the prior rejection of claims 1 – 20 under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more.  The Examiner respectfully disagrees with Applicant and finds the arguments not persuasive.
Applicant’s primary argument is that the claimed subject matter is made through “a novel system and method” that “stitches” land parcels into new parcels.  This argument is not persuasive for at least two reasons.  First, the “improved system”, as argued on page 11, is anything but.  Applicant’s amended language contains recitations to only a system comprising one or more processors; a GIS system; and, a computer program product comprising at least one non-transitory computer-readable medium including one or more instructions, where these components are recited at a high level of generality and are merely invoked as tools to perform providing land siting information based on analysis of parcels. The Examiner points to MPEP 2106.04(d) as providing considerations to evaluate, and includes improvement in the functioning of a computer, or an improvement to other technology or technical field.  However, Applicant’s claim elements merely refer to a computer-implemented method utilizing processors to perform data analysis and do not claim any improvements or what steps provide an improvement.  The Examiner has determined that these elements do not show an improved system as argued.  
Second, Applicant’s claim of “stitching” is a recitation to more data analysis from a plurality of sources, perhaps.  Applicant’s claim of generating new land parcels is analogous to gathering several parcel descriptions from GIS and combine them together to create a potentially larger size parcel.  This method step was typically performed by a human going to a local land registry and scouring through large books with real estate plats contained therein.  More recently, this parcel data can be obtained from many common GIS or MLS databases; as alluded to by Applicant within the disclosure.  Then, the system, (processors and a computer program product) will find parcel data that meets certain requirements and transmit that relevant information somewhere.  The Examiner adds that Applicant has also not recited to what or to whom this response data is transmitted.  Therefore, the claims, when taken alone an in combination, merely describe steps for providing land siting information based on analysis of parcels, and Applicant’s argument is not persuasive.  

Applicant’s next argument is that the claimed invention provides has solved a technical problem.  See page 12.  The Examiner finds Applicant’s argument not persuasive.  First, Applicant has not described any technical problems within the disclosure that the claimed elements purport to solve.  Further to this point, Applicant has not recited any components or steps within the claims that reflect any disclosed improvement.  Second, solving a problem of “stitching” together several parcels of land is not an improvement to the functioning of a computer, or an improvement to other technology or technical field.  The interpretation of “stitching” would be to combine together multiple single parcels of land to propose a single, larger parcel, made up and totaling, the combination of the multiple units.  In other words, Applicant is proposing to merge these units together by adding different sized lots into one unit.  This is not a technical problem.  Applicant is more pointedly reciting the abstract idea of analysis of parcels; and in the instant claims, reciting the use of computers to perform this step.  Furthermore, the analysis of these parcels also points to the mental process of observations and evaluations, which is an abstract idea.  Applicant recites performing this “stitching” with “the one or more processors.”  This is descriptive of performing the identified abstract ideas in a computer environment and does not provide for eligible subject matter.  Therefore, Applicant’s argument that this solution is “only achievable with the use of computers” is somewhat spot on.  Applicant is reciting do-it-with-a-computer.  

Applicant next argues the first step of analysis for an abstract idea, on page 12, and continues through page 15 with arguments as support.  The Examiner respectfully disagrees with Applicant and finds the arguments not persuasive.  The Examiner notes that in Step 2A Prong One, the examiner evaluates whether a claim recites a judicial exception, i.e., an abstract idea. Further noted is a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. As detailed above, the amended claims recite the abstract ideas of providing land siting information based on analysis of parcels.  These steps describe receive a request for parcel analysis based on requirements and determining which parcels meet thresholds.  This is expressive of marketing or sales activities or behaviors as well as business relations as someone is seeking to procure a certain tract of land. Both of these depictions fall into the grouping of commercial or legal interactions.  
Furthermore, the claims recite a mental process of collecting parcel information, analyzing that information, and then transmitting (displaying) the results of that analysis.  This can be described as a mental process, which is also a grouping of abstract ideas.  Therefore, independent claims 1, 12, and 20 recite methods of organizing human activity as detailed above and Applicant’s arguments are not persuasive.

Applicant last touches upon additional elements (i.e., an inventive concept) on page 16.  The Examiner respectfully disagrees with Applicant and finds the arguments not persuasive.  Under analysis at Step 2B, the Examiner has identified the additional elements as “a system comprising one or more processors; a GIS system; and, a computer program product comprising at least one non-transitory computer-readable medium including one or more instructions.”  As discussed with respect to Step 2A, above, the claim as a whole merely describes how to generally “apply” the concept of providing land siting information based on analysis of parcels in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible and Applicant’s arguments are not persuasive.

Applicant adds a final comment as to the Berkheimer memo.  See page 17.  Since the Examiner has not made any contentions under Step 2B analysis that certain claim elements recited well-understood, routine, or conventional activity, no support for such a rejection is required, and Applicant’s argument that this has not been done is moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortin (US 2017/0357668) discloses a custom region generator for geospatial visualization.  Pearcy (US 2012/0066187) details parcel data acquisition and processing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687